DETAILED ACTION
	This office action is in response to the election filed December 21, 2020.  Claims 1-22 are pending (claims 12-22 are withdrawn from consideration as being related to non-elected Groups).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on December 21, 2020 is acknowledged.  The traversal is on the ground(s) that the restriction was improper because Applicant alleges that there may be a “Linking Claim” found in a series of dependent claims.  This is not found persuasive because the restriction mailed November 17, 2020 meets each requirement found in 35 U.S.C. 121 for combination and subcombination, and further that the “Linking Claim” feature as alleged by Applicant is not allowable on its own.  Of note see section (3) in the restriction mailed 11/17/20 for parts (1) and (2).  Note that 2nd independent claim 16, standing alone, is rejectable either under anticipation or obviousness to at least Takahashi U.S.P. No. 9,429,693 B2 and Shi et al. U.S.P. No. 9,810,840 B2
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2020.  However, the Examiner notes that method claims 12-15 may be considered for rejoinder if these claims (independent method claim 12) are amended concurrently with independent claim 1 during prosecution.  If independent claim 1 is amended into condition for allowance, a method claim that includes each and every of such allowable features will be considered for claim rejoinder.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 12, 2020 and August 23, 2019, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (three (3) pages) were received on August 23, 2019.  These drawings are acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: regarding claim 1, the term “a upstream portion” should read “an upstream portion.”  Also regarding claim 1, the term “disposed on either side of the first band” is not clear and should be redrafted as “disposed on both sides of the first band.”  Applicant means that 1st and 2nd lateral strips are disposed on both sides, but using the word “either” means it may not be on both sides.  Also regarding claim 1, the phrase “being thinner or interrupted along the intermediate portion” should read “being thinner or interrupted along the first direction of the intermediate portion.”  Without such language, there is no context of the thinner or interrupted feature(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochberg et al. U.S.P. No. 7,315,679 B2.
Hochberg et al. U.S.P. No. 7,315,679 B2 teaches (ABS; Figures 2, 3; corresponding text; Claims) a waveguide (overall Fig. 2 element 100) comprising: an upstream portion (left side at 112 in Fig. 2), a downstream portion (right side in Fig. 2 into the page), and an intermediate portion (middle of Figs. 2-3) between the upstream portion and the downstream portion; a first band (at 112 central “band”) disposed on an insulating layer 114/118, the first band oriented along a first direction; and a first lateral strip and second lateral strip (elements at 113 can be considered lateral strips in two directions, both away from 112 and also as a whole along the length thereof) disposed on either side of the first central band, the first lateral strip and second lateral strip being thinner or interrupted along the intermediate portion (Figs. 2-3 can meet both “thinner” and “interrupted” in context because no other frame-of-reference is given), wherein both of the first lateral strip and second lateral strip are in contact with the first band, which claimed structural limitations of sole pending examined independent claim 1. 
Although Hochberg is not viewed as the closest prior art to the current application, this rejection is made to emphasize the immense claim breadth of Applicant’s original claim 1.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudot U.S.P. No. 9,354,396 B2.
Baudot U.S.P. No. 9,354,396 B2 teaches (ABS; Figure 6B; corresponding text; Claims) a waveguide (overall Fig. 6B element) comprising: an upstream portion (left side near 25c in Fig. 6B), a downstream portion (right side in Fig. 6B near Pin) and an intermediate portion (middle of Fig 6B) between the upstream portion and the downstream portion; a first band (at center waveguide along 20 in central area) disposed on an insulating layer (on 30), the first band oriented along a first direction; and a first lateral strip and second lateral strip (elements with fingers at 25a and 25b in Fig. 6B) disposed on either side of the first central band, the first lateral strip and second lateral strip being thinner or interrupted along the intermediate portion (Fig. 6B shows finger shapes that meet both “thinner” and “interrupted” in context because no other frame-of-reference is given), wherein both of the first lateral strip and second lateral strip are in contact with the first band (at least “optical” contact in MMI, note Applicant does not claim “direct physical contact”), which clearly, fully meets Applicant’s claimed structural limitations of sole pending examined independent claim 1. 
immense claim breadth of Applicant’s original claim 1, which is anticipated by an inventor of the current application (Baudot).

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. U.S.P. No. 9,810,840 B2.
Shi et al. U.S.P. No. 9,810,840 B2 teaches (ABS; Figures 1, 2-4, 5-7, 8, 9; corresponding text, in particular column 7, line 25 through column 14, line 38; Claims) a waveguide (overall Fig. 5 element) comprising: an upstream portion (left side Fig. 5), a downstream portion (right side Fig. 5) and an intermediate portion (middle of Fig. 5, can be defined anywhere by numerous designations) between the upstream portion and the downstream portion; a first band 122 (at center waveguide along length) disposed on an insulating layer 142/141 (layer(s) and substrate), the first band oriented along a first direction; and a first lateral strip and second lateral strip 123 (elements on both side of 122, Figs. 1-5, etc.) disposed on either side of the first central band, the first lateral strip and second lateral strip being thinner or interrupted along the intermediate portion (Fig. 5 shows both “thinner” and “interrupted” in context because no other frame-of-reference is given; thinner as tapering to edges where upstream and downstream; interrupted at 160 because parts of 160 “interrupt” the continuity of 123, Fig. 5), wherein both of the first lateral strip and second lateral strip are in contact with the first band (physically abutting), which clearly, fully meets Applicant’s claimed structural limitations of sole pending examined independent claim 1. 


Regarding claim 3, the 2nd and 3rd bands 160 in Fig. 5 are parallel to the first band along the length thereof.
Regarding claim 4, the 2nd and 3rd bands 160 comprises absorbent material that is configured to absorb at least some wavelengths of a signal (column 11, lines 5-30).
Regarding claim 5, the absorbent material in Shi can be at least germanium (column 12, lines 5-23), but also metals are cited, so there are numerous uses thereof.  
Regarding claim 6, because the shape of the initial feature of the first and second lateral strips are tapering into the intermediate region, all structure of this claim is met by Shi Fig. 5, for progressive / gradual change of the waveguide by such taper.
Regarding claim 10, Shi teaches S-O-I fabrication of the waveguide device.
Regarding claim 11, Shi is part of a silicon optical / photonic integrated circuit using such waveguide (Field of Invention).

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi U.S.P. No. 9,354,396 B2.
Takahashi U.S.P. No. 9,354,396 B2 teaches (ABS; Figures 3, 4, 6, 11A, 11B, 13A, 13B; corresponding text, in particular column 5, line 19 through column 12, line 52; Claims) a waveguide (overall Figs. 11A-11B and 13A-13B element) comprising: an upstream portion (top of Figs. 11A / 13A), a downstream portion (bottom of Figs. 11A / 13A) and an intermediate portion (middle of Figs. 11A / 13A) between the upstream contextual language or frame-of-reference for “thinner”), wherein both of the first lateral strip and second lateral strip are in contact with the first band (physically abutting), which clearly, fully meets Applicant’s claimed structural limitations of sole pending examined independent claim 1. 
Regarding claim 2, see Fig. 11A for second band 4a disposed adjacent to the first lateral strip (on left) and third band 4a disposed adjacent to the second lateral strip (on right).  Also Fig. 13A shows the same 2nd and 3rd bands.
Regarding claim 3, the 2nd and 3rd bands in Figs. 11A and 13A are parallel to the first band along the length thereof.
Regarding claim 4, the 2nd and 3rd bands comprises absorbent material that is configured to absorb at least some wavelengths of a signal (ABS last sentence; absorption occurs in area 4b, see also Figs. 3, 4, 8, 9 descriptions in Takahashi).
Regarding claim 10, the substrate that is (not shown) under the device of Takahashi is an insulator, while the components are listed as made from at least silicon structure of claim 10.
Regarding claim 11, Takahashi is part of a silicon optical / photonic integrated circuit using such waveguide (column 1, lines 47-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. U.S.P. No. 9,810,840 B2, as applied to claim 1 above, and further in view of Sodagar et al. US 2017/0090118 A1.
Regarding base independent claim 1, Shi et al. U.S.P. No. 9,810,840 B2 teaches (ABS; Figures 1, 2-4, 5-7, 8, 9; corresponding text, in particular column 7, line 25 through column 14, line 38; Claims) a waveguide (overall Fig. 5 element) comprising: an upstream portion (left side Fig. 5), a downstream portion (right side Fig. 5) and an intermediate portion (middle of Fig. 5, can be defined anywhere by numerous designations) between the upstream portion and the downstream portion; a first band 122 (at center waveguide along length) disposed on an insulating layer 142/141 (layer(s) and substrate), the first band oriented along a first direction; and a first lateral strip and second lateral strip 123 (elements on both side of 122, Figs. 1-5, etc.) disposed on either side of the first central band, the first lateral strip and second lateral strip being thinner or interrupted along the intermediate portion (Fig. 5 shows both contact with the first band (physically abutting).
Regarding claims 7-8, each and every design choice of the further claims 7 and 8 for the interrupted and thinner configurations of the first and second lateral strips is not exactly taught by Shi.
However, numerous configurations would have been recognized in the art and implement for coupling the waveguide along the central first band section, but also allowing filtering, absorption, and out-coupling (via a grating, etc. such as 230 in Shi or element 160 to absorb).  Having different shapes and sizes in the art for the 1st / 2nd lateral strips are shown in the many embodiments of Sodagar et al. US 2017/0090118 A1.  See Sodagar Figs. 1 and 5-16 which show many different examples of tapers, increases in size, interruptions, etc. along the length of the waveguide.
Since Shi and Sodagar are both from the same field of endeavor, the purpose disclosed by Sodagar would have been recognized in the pertinent art of Shi.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Sodagar, to use numerous design configurations for the coupling regions on either side of the central band, in order to recognized improved optical mode filter and design as recognized in the art, in the device of Shi, in order to effectively filter out undesired or unwanted mode along the central / intermediate section of Shi.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For not patentable over the combination of Shi/Sodagar and are found obvious.  Creating such embodiments using the thinner and/or interrupted features would have been an obvious design choice to a normally skilled artisan and would have required no undue experimentation.  KSR.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. U.S.P. No. 9,810,840 B2, as applied to claim 1 above, and further in view of Autier et al. U.S.P. No. 4,999,686.
Regarding base independent claim 1, Shi et al. U.S.P. No. 9,810,840 B2 teaches (ABS; Figures 1, 2-4, 5-7, 8, 9; corresponding text, in particular column 7, line 25 through column 14, line 38; Claims) a waveguide (overall Fig. 5 element) comprising: an upstream portion (left side Fig. 5), a downstream portion (right side Fig. 5) and an intermediate portion (middle of Fig. 5, can be defined anywhere by numerous designations) between the upstream portion and the downstream portion; a first band 122 (at center waveguide along length) disposed on an insulating layer 142/141 (layer(s) and substrate), the first band oriented along a first direction; and a first lateral strip and second lateral strip 123 (elements on both side of 122, Figs. 1-5, etc.) disposed on either side of the first central band, the first lateral strip and second lateral strip being thinner or interrupted along the intermediate portion (Fig. 5 shows both “thinner” and “interrupted” in context because no other frame-of-reference is given; thinner as tapering to edges where upstream and downstream; interrupted at 160 because parts of 160 “interrupt” the continuity of 123, Fig. 5), wherein both of the first contact with the first band (physically abutting).
	Regarding further independent claim 9, Shi does not teach that the central / intermediate portion is curved lengthwise.
	Autier et al. U.S.P. No. 4,999,686 teaches (ABS; Figs. 2-3; corresponding text; Claims) optical waveguide with first and second lateral strips around a first central bands, and in which a curving feature occurs in the waveguide in the intermediate portion in order to effectively couple optical signals with different configurations.  Curving a waveguide would be recognized to save space and allow for cross connections at right angles in optics.
Since Shi and Autier are both from the same field of endeavor, the purpose disclosed by Autier would have been recognized in the pertinent art of Shi.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Autier, to use a curving central or intermediate waveguide section, in the device of Shi, to improve optical coupling efficiency by routing optical signals in different directions and around features that require curves (to save space in manufacture).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 9 is not patentable over the combination of Shi/Autier and is found obvious.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C, F, and G:

-Reference C to Ogawa also appears anticipatory for broad independent claim 1, but is not presented by this office action.  See Ogawa Figures 2 and 4 and note elements 23/24 on either side of 22.
-Reference F to Aalto is pertinent to tapering on a side / lateral feature near a central waveguide core region.
-Reference G to Carniel is pertinent to in-tapering regions (Fig. 6).

Applicant’s cooperation is requested to make substantial structural amendments to sole examined independent claim 1, based on the plethora of anticipatory prior art references presented herein.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 26, 2021